Title: From Thomas Jefferson to Daniel Ludlow, 1 July 1805
From: Jefferson, Thomas
To: Ludlow, Daniel


                  
                     Sir 
                     
                     Washington July 1. 1805.
                  
                  I recieved last night your favor of the 28th. and much regret that my omission to mention the Christian name of the mr Ludlow correspondent of mr Barnes, in my letter to Capt Hazard should have led him to present it to the wrong person. mr Charles C. Ludlow was the one meant, & to whom the remittance was made. I have seen a letter from him to mr Barnes acknoleging the reciept of it, & observing it had not been yet called for. I have therefore to ask you to have the goodness to call on him for it and I return you my letter to Capt Hazard, which with the present letter will explain the mistake committed, and authorise Ludlow’s refunding the advance to you.   I pray you to accept my thanks for this mark of your confidence in me, and for the advance you have so readily made to Capt Hazard on my account, with my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               